Citation Nr: 1803759	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-26 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel

INTRODUCTION

The Veteran had active service from August 1961 to July 1964.

This matter comes before the Board of Veterans' Affairs (Board) on appeal from a September 2011 decision by the RO which denied the benefits sought on appeal. The Veteran filed a notice of disagreement in March 2012.  A statement of the case was provided in July 2013.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) in September 2013.

A videoconference hearing before the undersigned was held in September 2014.  A copy of the transcript has been associated with the claims file and reviewed accordingly.

In May 2015, the Board remanded this case for additional development.

The Board denied the issues on appeal in a September 2016 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court), which by October 2017 Order granted an October 2017 Joint Motion for Remand.  The Order vacated the Board's decision and remanded the matter for compliance with the instructions in the Joint Motion.  The case has thus been returned to the Board.  An Informal Hearing Presentation was associated with the file in November 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The probative medical evidence of record does not show that the Veteran's bilateral hearing loss is the result of any event, injury, or disease in military service, to include exposure to military noise.

2.  The probative medical evidence of record does not show that the Veteran's tinnitus is the result of any event, injury, or disease in military service, to include exposure to military noise.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

Proper VCAA notice must inform the claimant of any information and medical or lay evidence not of record that (1) is necessary to substantiate the claim; (2) VA will seek to provide; and (3) the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (2012); 38 C.F.R. § 3.159(b)(1) (2017).  This notice must be provided prior to the initial adjudication of a claim by the RO.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, the July 2013 statement of the case and a corrective letter dated in July 2015 advised the Veteran of the evidence and information necessary to substantiate his service connection claims, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The notice letter also provided notice of the evidence and information necessary to establish a disability rating and effective date in accordance with the court's ruling in Dingess.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining the relevant records pertinent to the matter herein decided.  The pertinent evidence associated with the claims consists of the service treatment records, private treatment records, VA treatment records, reports of private and VA examinations, and the Veteran's statements.  While the Informal Hearing Presentation (IHP) expressed disagreement with the July 2015 VA examination findings, the Board finds that the opinion provided is adequate because it was rendered by an expert in audiology and the rationale is based on sound medical principles.  

The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist the Veteran in obtaining the relevant records.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, the Veteran has been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2014 hearing, the Veterans Law Judge noted the issues on appeal and information was obtained regarding the Veteran's contentions.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims. The Veteran has not asserted that there was any prejudice with regard to the conduct of the hearing. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the Board remanded the case in May 2015 so that additional medical evidence could be obtained, to include nexus opinions.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

II.  Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  

Service connection may be established for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, such as sensorineural hearing loss and tinnitus (i.e., organic disease of the nervous system), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim. 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz  is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Background

The Veteran contends that he currently suffers from bilateral hearing loss and tinnitus that is the result of military service.  

A review of the Veteran's service treatment records has been conducted.  There
was no evidence of complaint, treatment, or diagnosis of bilateral hearing loss.  


On entrance examination in August 1961, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        20
        5
        5
        0
        5
LEFT
        10
        5
        5
        0
        0

In the Veteran's May 1964 exit physical audiogram, pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        0
        0
        0
        5
        0
LEFT
        0
        5
        0
        0
        0

The Board notes that these audiograms do not reveal evidence of hearing loss for VA purposes, even with consideration of conversion to the ISO-ANSI standard.  38 C.F.R. § 3.385.

On his May 1964 separation medical history report, the Veteran noted a history of ear, nose, or throat trouble.  As an explanation, he elaborated that he had "[f]requent ear infections as a child - no trouble recently."

A review of the Veteran's outpatient treatment records shows that the Veteran has been seen for complaints of a history of bilateral hearing loss and tinnitus throughout the appeals period, dating back to 2011.  A May 2011 private audiology report from Dr. R.M. (his ear, nose, and throat doctor) describes the Veteran's hearing difficulties and notes that the duration of the Veteran's symptoms has been one year.  The difficulties initially developed "steadily (over time from hours to years)."  It was also noted that "there has only been this one episode or occurrence, characterized by constant hearing loss."  He reported a family history of hearing loss and a history of noise exposure.  This record also notes that the Veteran "states that his grandfather was deaf," and notes that "[h]e has a history of extensive noise exposure during his time in the service and at his job."  

A July 2014 private medical record notes that the Veteran has had his hearing loss for "several years" now.  It notes that the Veteran has a "history of exposure to artillery or other military noise almost 3 years."  It notes that the Veteran "does have a history of noise exposure during his time in the service, and has had tinnitus since this time."  It further notes that a "[p]revious note stated that he had a family history of hearing loss, however this is incorrect.  He denies a family history of hearing loss."  

The Veteran was provided with a VA examination in July 2011 for his hearing loss and tinnitus claims.  At this examination, the Veteran reported that his bilateral hearing loss started while serving in the military.  He reported a history of military noise exposure due to 105 and 155 Howitzers, during which he was not wearing hearing protection devices, and a history of occupational noise exposure due to loud machinery, during which he was wearing hearing protection devices.  He denied a family history of ear disease or ear trauma.  The Veteran could not recall the onset of his tinnitus.

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        35
        50
        45
        50
       50
LEFT
        40
        50
        45
        40
       40

Speech testing revealed a score in accordance of the Maryland CNC of 94 percent bilaterally.  The Veteran was provided with a diagnosis of bilateral hearing loss and tinnitus.

The VA examiner opined that it is less likely than not that bilateral hearing loss and tinnitus are due to military noise exposure.  In support, the VA examiner noted that the Veteran had no hearing loss at enlistment or separation.

Dr. R.M. also provided three letters in support of the Veteran's claim, dated in March 2012, September 2014, and October 2014.  In the March 2012 letter, it was indicated that the Veteran had been treated for hearing loss and tinnitus since 2011 and that these were generally related to the Veteran's in-service noise exposure.  In the letter from September 2014, Dr. M. asserted that while the Veteran does not have documented hearing loss or tinnitus in his years of service, "...hearing loss can develop over time after noise exposure."  In the letters from September and October 2014, Dr. M. stated that the Veteran's tinnitus "...has been present for many years that he relates, started after military service."  He goes on to state in this letter that the Veteran's hearing loss and tinnitus are more likely than not related to military noise exposure.  The letters did not provide any further rationale for why the Veteran's hearing loss was delayed onset or if there is any support in accepted medical literature and authority for such.

At his September 2014 Board hearing, the Veteran described his in-service acoustic trauma in great detail.  He responded "No, no," when asked whether he was "ever exposed to anything louder than you were exposed to while in the military ... anytime in your entire life?"  When asked whether "there's nothing like hearing a 105 or a 155 howitzer," the Veteran responded "[n]othing at all."  He testified that he first had ringing in his ears "during the artillery fire or shortly after ... [w]hile I was in service."  

The Veteran was provided with a VA examination in July 2015.  The VA examiner opined that it is less likely than not that hearing loss is due to military noise exposure.  The examiner provided that there was no significant threshold shift in hearing during service and there is no evidence either from the record or from scientific literature that would link the delayed onset of hearing loss to noise exposure during military service.

The examiner also reported that per the Institute of Medicine (IOM) (2006) "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure...[however] based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

Additionally, the examiner explained that the opinion provided by Dr. M. was an unsolicited medical opinion and that Dr. M. did not have access to the Veteran's service medical records to assist in providing a medical opinion.  Dr. M. stated that hearing loss can develop over time; however, Dr. M. did not cite any medical research to back this claim.  Therefore, the examiner concurred with the position statement outlined in the 2006 IOM report:  "Based on the current knowledge of human cochlear physiology, there is not a sufficient scientific basis for the existence of delayed-onset hearing loss in humans.  IOM did not rule out that delayed onset hearing loss might exist; however, the requisite longitudinal animal and human studies have not been performed.  Also, based on current knowledge of acoustic trauma, the development of noise-induced hearing loss is instantaneous or rapid in its onset.  For these reasons, the IOM panel concluded that there is no reasonable basis for delayed-onset hearing loss in humans at this time."  The IOM (2006) "Noise and Military Service: Implications for Hearing Loss and Tinnitus" states: "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure. Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."  

The July 2015 VA examiner also discussed a 2009 study by Kujawa in support of his opinion, and he also specifically addressed a 1983 article by E. Borg that was submitted by the Veteran.  

With respect to the 2009 Kujawa study, the VA examiner noted that:

[W]hen mice were exposed to loud levels of noise, even though hearing thresholds recovered to normal following the cessation of that noise, there was a delayed onset of underlying neural degeneration.  Although the Kujawa et al study found a delayed onset of neural degeneration following noise exposure, the mice subjects did not show any evidence of delayed-onset threshold shifts in hearing sensitivity.

[Emphasis added.]

With respect to the 1983 E. Borg article, the examiner noted that the rats that were tested showed hearing loss after exposure to excessive noise and then suffered slight additional loss of hearing over the 12 months following the noise exposure.  The Veteran in this case, however, had documented normal hearing following his noise exposure.  (The Board further notes that there was no decrease in the Veteran's hearing levels in service.)  

IV.  Analysis

Because the Veteran's bilateral hearing loss and tinnitus are alleged to stem from the same etiology, a common discussion of these issues shall follow.

The evidence shows that there is a current disability, based upon the Veteran's diagnosis of bilateral hearing loss and tinnitus in the VA examinations.  The evidence also shows an in-service incurrence, via presumed exposure to noise via his military occupational specialty (MOS) as a field artillery crewman working amongst loud equipment and artillery fire.  The issue thus turns upon whether there is probative evidence of a nexus between the claimed in-service disease or injury and the present disability.  See Shedden, 381 F.3d at 1167; 38 C.F.R. § 3.303.

In this regard, as discussed above, the Veteran's service treatment records are silent for any discussion of the symptoms or diagnosis of hearing loss and tinnitus, to include no indication of any significant hearing threshold shifts.  Importantly, the first medical evidence of any kind referring to any problem with hearing loss and tinnitus in the claims file was in 2011, nearly 47 years after his discharge from military service.  The Board notes that the initial May 2011 private medical record states that the Veteran's hearing loss symptoms had been of one year's duration, which would place their onset in 2010, or approximately 46 years after separation.

Although the Board notes that the Veteran reported at his July 2011 examination that his hearing loss began during service, for the most part he has asserted that it developed several years following his separation therefrom.  For example, in his September 2013 substantive appeal, he disagreed with the July 2011 VA examiner's conclusion that his hearing loss is less likely than not caused by in-service noise exposure with the rationale that the condition did not show up at the time of his separation from service.  In response, the Veteran noted that "such conditions have time to develop after service and I did have exposure while serving in the military."  He has also submitted numerous pieces of medical literature on delayed-onset hearing loss.  Furthermore, the Veteran has not indicated that he ever sought treatment for hearing trouble during service.  

Under the standards established by 38 C.F.R. § 3.385, there is no credible indication of a bilateral hearing loss or tinnitus "disability" during service or at separation.  Rather, the evidence as described by the 2015 VA examiner shows the Veteran with normal hearing during service, with no indication of any threshold shift that would be indicative of hearing loss due to acoustic trauma.

In sum, the evidence does not establish an in-service significant hearing threshold shift, which would be ordinarily expected had the Veteran developed bilateral hearing loss and tinnitus due to acoustic trauma in the military service.  Additionally, despite Dr. M.'s opinion that the Veteran's hearing loss and tinnitus were related to in-service noise exposure, the most probative evidence of record is provided via the 2015 VA examination opinion.  In this regard, the VA examiner essentially indicated that hearing damage occurs close in proximity to the time of the acoustic trauma, and as such, it is more likely that the Veteran developed his current condition later.  Thus, the VA examiner did not find that the in-service noise exposure damaged the Veteran's hearing, but rather found that any hearing loss experienced over the years and currently was due to post-service events.  

On the other hand, Dr. M. merely presented a positive nexus opinion without any substantial rationale or authoritative support.  Rather, it appears that he merely provided the opinion based upon the Veteran's subjective history only.  This is in stark contrast to the 2015 VA examination report which, upon a thorough review of the Veteran's treatment records, supports his ultimate conclusions with a detailed rationale, which includes citations to the relevant medical authority and findings specific to the Veteran's claim.

The Board finds the 2015 VA opinion persuasive because of the VA examiner's expertise in evaluating hearing disorders and because the opinion is based on sound medical principles.  In so finding, the Board finds the Veteran's assertion and Dr. M.'s opinion that he developed bilateral hearing loss and tinnitus that were the result of in-service acoustic trauma during service not persuasive.  Additionally, the VA examiner's findings were not solely based upon a finding of normal hearing at separation, as he considered the whole timeline of the Veteran's disabilities and their requisite manifestations under the established medical authority.  

The Board has considered all medical authority that has been associated with the claims file in this case, including all such evidence that has been submitted by the Veteran.  In the October 2017 Joint Motion, the parties agreed that remand was necessary because the Board "does not address Appellant's argument [in the August 2016 IHP] regarding a more recent study from the National Institute on Deafness and Other Communication Disorders (NIDCD) ... and its contradictory position to [the] 2006 IOM study upon which the July 2015 examiner and the Board relies."  The Joint Motion noted that the Board's reliance on the 2006 IOM study "renders Appellant's arguments to the contrary relevant and requiring of adequate discussion."  

In compliance with the Joint Motion's instruction, the Board has again reviewed the  
August 2016 IHP.  Following a basic explanation of the nature and cause of noise induced hearing loss, the Informal Hearing Presentation states the following:

According to the National Institute on Deafness and Other Communication Disorders (NIDCD) (https://www.nidcd.nih.gov/health/noise-induced-hearing-loss), "Sometimes exposure to impulse or continuous loud noise causes a temporary hearing loss that disappears 16 to 48 hours later.  Recent research suggests, however, that although the loss of hearing seems to disappear, there may be residual long-term damage to your hearing."

The Board followed the link that was provided in the IHP and found that it leads to a primer on noise-induced hearing loss.  Neither the IHP itself nor the NIDCD website actually identifies a study that contradicts the findings of the 2006 IOM study.  In fact, neither the IHP nor the NIDCD link identifies any study at all.  The IHP and the NIDCD website reference "[r]ecent research," but they do not identify any such research.  Neither the IHP nor the website suggests the existence of any post-2006, peer-reviewed, scientific study that contradicts the findings of the 2006 IOM study.  As such, there is nothing that is identified by the August 2016 IHP against which to weigh the 2006 IOM study.  Thus, in essence, the October 2017 Joint Motion is requesting that the Board reconsider the Veteran's lay contentions regarding delayed-onset hearing loss, as there is no new study that supports the Veteran's claim.  The Board has done so, above, and finds that entitlement to service connection for bilateral hearing loss is not warranted.  

In addition, the Joint Motion has directed the Board to "address the credibility and probative weight of Appellant's lay statement with respect to tinnitus..."  Specifically, the Joint Motion is referring to the September 2014 Board hearing at which the Veteran testified that the ringing of his ears began in service.  Also of relevance is the July 2014 private physician's notation that the Veteran has had tinnitus since service.  

The Board has considered the Veteran's assertions of in-service tinnitus onset and notes that the Veteran has made multiple contradictory assertions of post-service tinnitus onset as well.  While the July 2014 private opinion and the September 2014 Board hearing testimony contain express assertions of in-service tinnitus onset, at least as many pieces of evidence in this case contain his express assertions to the contrary.  The July 2011 VA examination report notes that the Veteran reported that he could not remember his tinnitus onset.  The September and October 2014 letters from Dr. M. expressly assert that the Veteran "has a symmetric moderate sensorineural hearing loss with tinnitus that has been present for many years, that he relates, started after his military service."  Ultimately, the Board must find that the Veteran's assertions of in-service tinnitus onset are less credible than those of post-service tinnitus onset.  

The key factor in the Board's conclusion on this question is the fact that the Veteran's service treatment records expressly contradict the Veteran's current assertions of in-service onset.

The Board notes that the Veteran's service treatment records reflect that he never complained of or sought treatment for tinnitus.  In doing so, the Board acknowledges that, while the absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); see Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  However, the Board can distinguish this case from Buchanan and Barr in that, in this case, the Board is relying on more than just an absence of tinnitus complaints during service in finding the Veteran's current assertions of in-service tinnitus to be noncredible. 

Rather, the Board finds that the Veteran's service treatment records, and specifically his May 1964 separation medical history report, expressly contradict any current recollections of in-service tinnitus.  As noted above, on his May 1964 separation medical history report, the Veteran explained his affirmative response to a question regarding whether he has had ear, nose, or throat trouble by noting that he had "[f]requent ear infections as a child - no trouble recently."  That is, when expressly asked if he has ever had ear problems, he did not report that his ears were ringing.  The Board does not consider it likely that the Veteran would report having suffered from ear infections years earlier but that he would omit reporting that his ears are currently ringing.  

To the extent that the Veteran's current assertions of in-service tinnitus are at variance with his contemporaneous in-service denial of ringing in his ears, the Board finds that the current assertions of in-service tinnitus are not credible.  Likewise, any assertions of continuity of tinnitus symptomatology are not credible, and entitlement to service connection for tinnitus must be denied.  

Finally, the only other evidence in the claims file supporting the existence of bilateral hearing loss and tinnitus that has been caused or aggravated by military service is the Veteran's own statements.  The Board recognizes that there are instances in which a layperson may be competent to offer testimony on medical matters, such as describing symptoms observable to the naked eye or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds, however, that the question posed by this claim, whether the Veteran's bilateral hearing loss and tinnitus may be etiologically linked to noise exposure that occurred more than 45 years earlier, are of such complexity as to require that individuals who provide competent medical evidence on this matter possess a level of expertise that a layperson simply does not possess.  

Accordingly, service connection is not warranted for bilateral hearing loss or tinnitus.  In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53. 

(CONTINUED ON NEXT PAGE)









ORDER

Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for tinnitus is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


